UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1509



LILLIE J.G. LABASBAS; ARNULFO O. LABASBAS,

                                          Plaintiffs - Appellants,

          versus


JOHN E. MOORE; RICHARD B. KAUFMAN; ALBERT R.
COLAN; TOWN OF HERNDON, VIRGINIA; MAYOR RUST;
JOHN ORRISON; HENRY BIBBER; WILLIAM J.
LAPORTO, Attorney; HAROLD O. MILLER, Attorney;
GRAYSON   P.   HAINES,    Attorney;   JOHN   H.
PARTRIDGE,   Attorney;    GARY   LANCE   SMITH,
Attorney;   CARTER   FOULDS;    GARY   MALASKY,
Attorney/Developer;    HOTEL   CONCEPTS,   LLC;
VIRGINIA    DEPARTMENT    OF    TRANSPORTATION;
VERIZON, INCORPORATED; CABLE COMPANY, John Doe
1 and 2; MARRIOTT INTERNATIONAL, INCORPORATED;
JOHN W. FERRELL, Attorney/Agent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1906-A)


Submitted:   November 20, 2002         Decided:     December 12, 2002


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lillie J.G. Labasbas, Arnulfo O. Labasbas, Appellants Pro Se. John
David McGavin, TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS,
Fairfax, Virginia; William J. LaPorto, Heathsville, Virginia;
Harold O. Miller, Oakland, Maryland; Aaron Samuel Book, REED,
SMITH, HAZEL & THOMAS, L.L.P., Falls Church, Virginia; John Henry
Partridge, LAW OFFICE OF JOHN H. PARTRIDGE, Herndon, Virginia; Gary
Lance Smith, Winchester, Virginia; Carter Foulds, Winchester,
Virginia; Kathleen Joanna Lynch Holmes, RICHARDS, MCGETTIGAN,
REILLY & WEST, Alexandria, Virginia; Paul Steven Stahl, Assistant
Attorney General, Chantilly, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lillie J.G. Labasbas and Arnulfo O. Labasbas appeal the

district court’s order granting the Defendants’ motion to dismiss

their civil action alleging claims under the Racketeer Influenced

and Corrupt Organizations Act (RICO), 18 U.S.C.A. §§ 1961-1968

(West 2000 & Supp. 2002).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Labasbas v. Moore, No. CA-01-1906-A (E.D. Va.

filed May 16, 2002, entered May 20, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



                                 2